DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the bacterial community structure" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a bacterial community structure."
Claim 1 recites the limitation “the formation" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a formation."
Claim 1 recites the limitation “the bacterial community structure" in line 22.  There is insufficient antecedent basis for this limitation in the claim and it also unclear to which bacterial structure applicant is referring. For examination purposes, the claim will be considered to recite “[[the]]a bacterial community structure of the anammox biological filler." 
Claim 1 recites the limitation “the formation" in line 24.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a formation."
Claim 4 recites the limitation “the radial direction of the partition plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a radial direction of the partition plate."
Claim 11 recites the limitation “the bacterial community structure" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a bacterial community structure."
Claim 11 recites the limitation “the formation" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a formation."
Claim 11 recites the limitation “the bacterial community structure" in lines 25=26.  There is insufficient antecedent basis for this limitation in the claim and it also unclear to which bacterial structure applicant is referring. For examination purposes, the claim will be considered to recite “[[the]]a bacterial community structure of the anammox biological filler." 
Claim 11 recites the limitation “the formation" in line 27.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a formation."
Claim 11 recites the limitation “the flow rate" in line 44.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a flow rate."
Claim 11 recites the limitation “the flow rate" in line 46.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a flow rate."
Claim 11 recites the limitation “the total flow rate" in line 47.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a total flow rate."
Claim 11 recites the limitation “the ammonium nitrogen concentration of the effluent" in line 48.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]an ammonium nitrogen concentration of [[the]]an effluent."
Claim 11 recites the limitation “the free nitrous acid concentration" in lines 51-52.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a free nitrous acid concentration." 
Claim 12 recites the limitation “the flow rate" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a flow rate."
Claim 14 recites the limitation “the water outlets" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]] water outlets."
The term “easily biodegradable organic matter” in claim 20 is a relative term which renders the claim indefinite. The term “easily biodegradable organic matter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered to recite “ 
Claim 20 recites the limitation “the total nitrogen concentration" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite “[[the]]a total nitrogen concentration."
Claims 2-3, 5-10, 13 and 15-19 are rejected as depending from a rejected claim.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Per claims 1 and 11, CN106630143 is the closest prior art and discloses (paragraphs 0045-0055 of the specification, Figure 1) an apparatus and method comprising: an integrated reactor for pre-denitrifying autotrophic biological denitrification includes  an aerobic zone 3, an anaerobic zone 5, and an anoxic zone 2 and the air lift device. The aerobic zone 3 includes a lower reaction zone 14 and a gas collection chamber 4 formed by aeration tail gas in the upper part. The lower part of the reaction gone 14 is provided with an aeration device 8, and the aeration device 4 is connected to the fan through the air inlet pipe 12. In zone 3, acclimation or inoculation of nitrifying bacteria for nitrification and suspension adsorption packing for retaining nitrifying bacteria. The anaerobic zone 5 is located inside the aerobic zone 3, the aerobic zone 3 and the anaerobic zone 5 are connected through the aerobic zone and the anaerobic zone connecting corridor 6, and the aerobic zone and the anaerobic zone are connected in the upper end of the gallery 6. It is connected with the aerobic zone 3, and the lower end is connected with the anaerobic zone 5, so that the liquid flow direction of the connecting corridor 6 between the aerobic zone and the anaerobic zone is always from the aerobic zone 3 to the anaerobic zone 45; then anaerobic zone 5. A sedimentation zone 7 is arranged at the top of the anaerobic zone 5, and a water outlet 9 is arranged on the upper part of the sedimentation zone 7; the anaerobic ammonium oxidizing bacteria for anaerobic ammonium oxidation are domesticated or inoculated in the anaerobic zone 5. The anoxic area 2 is located outside the aerobic area 3, the anoxic area 2 and the aerobic area 3 are connected through the connection corridor 13 between the anoxic area and the aerobic area, and the anoxic area and the aerobic area are connected to the upper end of the corridor 13. It is connected with the anoxic zone 2, and the lower end   with the aerobic zone 3; the upper part of the anoxic zone 2 is provided with a water inlet 1, and the water inlet 1 is connected with the water pump. After deoxygenation, the nitrate-containing wastewater quickly enters the anoxic zone 2 through the airlift device, and the organic matter in the wastewater with the high ammonia, low carbon and nitrogen ratio in the anoxic zone 2 or the additional electron donor added in the anoxic zone 2 is rapidly mixed. Anoxic zone 2 uses organic matter in the original high ammonia low carbon nitrogen ratio wastewater or additionally adds elemental sulfur/zero-valent iron as electron donors in anoxic zone 2 to convert nitrate to nitrite, realizing nitric acid. The semi-denitrification of salts provides nitrite to the anaerobic zone 5 for complete autotrophic denitrification. In the examiner’s opinion, the prior art fails to teach or render obvious the apparatus or method further comprising the structure having the elements with the recited positioning or steps as recited in claim 1 and 11, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778




FP
07/26/22